Exhibit 10(xxi)
FIRST AMENDMENT TO
THE BLACK & DECKER SUPPLEMENTAL PENSION PLAN
(January 1, 2008 Restatement)
     Pursuant to the powers of amendment reserved under Section 17 of The Black
& Decker Supplemental Pension Plan, as amended and restated effective January 1,
2008 (the “Plan”), Black & Decker (U.S.) Inc. (the “Sponsor”) hereby amends the
Plan as follows, effective on the dates specified herein:
FIRST CHANGE
Effective for any payment made after May 31, 2009, Section 5 of the Plan is
amended by the addition of the following as a new Section 5(c):

  (c)   Notwithstanding the provisions of Section 5(a), and except as provided
in Section 5(b), the Pension Committee may, in its discretion, direct that the
Actuarial Equivalent of the Participant’s Supplemental Pension (including the
Actuarial Equivalent of the remaining installments of the Participant’s
Supplemental Pension) be paid to the Participant in a single lump sum payment
provided that (i) such payment is in connection with and results in the complete
termination and liquidation of the entirety of the Participant’s interest under
the Plan and any other plan required to be aggregated with the Plan under Treas.
Reg. §1.409A-1(c)(2), and (ii) the amount of the payment is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B).

SECOND CHANGE
Effective for any payment made after May 31, 2009, Section 6 of the Plan is
amended by the addition of the following as a new Section 6(d):

  (d)   Notwithstanding the provisions of this Section 6, and except as provided
in Section 6(c), the Pension Committee may, in its discretion, direct that the
Actuarial Equivalent of any death benefit (including the Actuarial Equivalent of
the remaining installments of any death benefit) be paid to the Participant’s
surviving spouse or Beneficiary (as applicable) in a single lump sum payment
provided that (i) such payment is in connection with and results in the complete
termination and liquidation of the entirety of the spouse’s or Beneficiary’s
interest under the Plan and any other plan required to be aggregated with the
Plan under Treas. Reg. §1.409A-1(c)(2), and (ii) the amount of the payment is
not greater than the applicable dollar amount under Code Section 402(g)(1)(B).

THIRD CHANGE
     Effective as of January 1, 2008, the references to Section 5(d) in Section
6(a) and in Section 6(b) of the Plan are changed to Section 5(b) and Section
6(c) respectively; and the reference to Section 5(d) in Section 6(c) of the Plan
is changed to Section 6(c).
     The Plan, as amended by the foregoing change, is hereby ratified and
confirmed in all respects.
     IN WITNESS WHEREOF, the Sponsor has caused this Amendment to be executed on
this 29th day of May 2009.

 



--------------------------------------------------------------------------------



 



                  WITNESS:       BLACK & DECKER (U.S.) INC.    
 
               
/s/ SIOBHAN E. MILLER
 
      By:   /s/ WILLIAM G. BRUNER, III
 
Vice President    

 